Per Curiam.
The question before us is whether the Court of Appeals committed an error of law. We consider the proceedings before the Commission only to the extent necessary to determine this question.
G.S. 62-94(e) contains this provision: “Upon any appeal, the rates fixed or any rule, regulation, finding, determination, or order made by the Commission under the provisions of this chapter shall be prima facie just and reasonable.” (Our italics.) Moreover, the evidence was sufficient to permit and sustain the Commission’s findings of fact, conclusions and the decision based thereon.
We approve and adopt without repetition the statement of facts and the legal bases for affirmance of the Commission’s order set forth fully and accurately in Judge Graham’s opinion for the Court of Appeals. 16 N.C. App. 475, 192 S.E. 2d 629. Accordingly, the decision of the Court of Appeals is affirmed.
Affirmed.